UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7193


BRUCE WINSTON,

                     Petitioner - Appellant,

              v.

WARDEN HOLLAND; WARDEN MANSUKHANI,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-hc-02008-FL)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Dwayne Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bruce Winston, a federal prisoner, appeals the district court’s order dismissing his

28 U.S.C. § 2241 (2012) petition without prejudice for lack of jurisdiction. We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court. Winston

v. Holland, No. 5:19-hc-02008-FL (E.D.N.C. July 15, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2